Title: From Thomas Jefferson to Barnabas Bidwell, 5 July 1806
From: Jefferson, Thomas
To: Bidwell, Barnabas


                        
                            Sir
                            
                            Washington July 5. 1806.
                        
                        Your favor of June 21. has been duly recieved. we have not as yet heard from Genl. Skinner on the subject of
                            his office. three persons are proposed on the most respectable recommendations, & under circumstances of such equality
                            as renders it difficult to decide between them. but it shall be done impartially.   I sincerely congratulate you on the
                            triumph of republicanism in Massachusetts. the hydra of federalism has now lost all it’s heads but two. Connecticut I
                            think will soon follow Massachusetts. Delaware will probably remain what it ever has been, a mere county of England,
                            conquered indeed, & held under by force, but always disposed to counterrevolution. I speak of it’s majority only.   our
                            information from London continues to give us hopes of an accomodation there on both the points of ‘accustomed commerce and
                            impressment.’ in this there must probably be some mutual concession, because we cannot expect to obtain everything &
                            yield nothing. but I hope it will be such an one as may be accepted. the arrival of the Hornet in France is so recently
                            known, that it will yet be some time before we learn our prospects there. notwithstanding the efforts made here, & made
                            professedly to assassinate that negociation in embryo, if the good sense of Buonaparte should prevail over his temper, the
                            present state of things in Europe may induce him to require of Spain that she should do us justice at least. that he
                            should require her to sell us E. Florida, we have no right to insist: yet there are not wanting considerations which may
                            induce him to wish a permanent foundation for peace laid between us. to this treaty whatever it shall be, our old enemies
                            the federalists, and their new friends, will find enough to carp at. this is a thing of course, and I should suspect error
                            where they found no fault. the buzzard feeds on carrion only. their rallying point is ‘war with France & Spain, &
                            alliance with Great Britain,’ and every thing is wrong with them which checks their new ardour to be fighting for the
                            liberties of mankind, on the sea always excepted. there one nation is to monopolize all the liberties of the others.   I
                            read with extreme regret the expressions of an inclination on your part to retire from Congress. I will not say that this
                            time, more than all others calls for the service of every man. but I will say there never was a time when the services of
                            those who possess talents, integrity, firmness & sound judgment, were more wanted in Congress. some one of that
                            description is particularly wanted to take the lead in the H. of R. to consider the business of the nation as his own business, to take it up as if he were singly charged with it
                            and carry it through. I do not mean that any gentleman relinquishing his own judgment should implicitly support all the
                            measures of the administration; but that, where he does not disapprove of them he should not suffer them to go off in
                            sleep, but bring them to the attention of the house and give them a fair chance. where he disapproves, he will of course
                            leave them to be brought forward by those who concur in the sentiment. shall I explain my idea by an example? the
                            classification of the militia was communicated to Genl. Varnum & yourself merely as a proposition, which, if you
                            approved, it was trusted you would support. I know indeed that Genl. Varnum was opposed to any thing which might break up
                            the present organisation of the militia: but when so modified as to avoid this, I thought he might perhaps be reconciled
                            to it. as soon as I found it did not coincide with your sentiments, I could not wish you to support it, but using the same
                            freedom of opinion, I procured it to be brought forward elsewhere. it failed there also, and for a time perhaps may not
                            prevail; but a militia can never be used for distant service on any other plan; and Buonaparte will conquer the world if
                            they do not learn his secret of composing armies of young men only, whose enthusiasm & health enable them to surmount
                            all obstacles. when a gentleman, through zeal for the public service undertakes to do the public business, we know that
                            we shall hear the cant of backstairs counsellors. but we never heard this while the declaimer was himself, a backstairs
                            man as he calls it, but in the confidence & views of the administration as may more properly & respectfully be said.
                            but if the members are to know nothing but what is important enough to be put into a public message, & indifferent
                            enough to be made known to all the world if the Executive is to keep all other information to himself, & the house to
                            plunge on in the dark, it becomes a government of chance & not of design. the imputation was one of those artifices used
                            to despoil an adversary of his most effectual arms: and men of mind will place themselves above a gabble of this order.
                            the last session of Congress was indeed an uneasy one for a time: but as soon as the members penetrated into the views of
                            those who were taking a new course, they rallied in as solid a phalanx as I have ever seen act together. indeed I have
                            never seen a house of better dispositions. they want only a man of business & in whom they can confide, to conduct
                            things in the house; and they are as much disposed to support him as can be wished. it is only speaking a truth to say
                            that all eyes look to you. it was not perhaps expected from a new member, at his first session, & before the forms &
                            style of doing business were familiar. but it would be a subject of deep regret were you to refuse yourself to the
                            conspicuous part in the business of the house which all assign to you. perhaps I am not entitled to speak with so much
                            frankness; but it proceeds from no motive which has not a right to your forgiveness. opportunities of candid explanation
                            are so seldom afforded me, that I must not lose them when they occur.   the information I recieve from your quarter agrees
                            with that from the South; that the late schism has made not the smallest impression on the public, & that the seceders
                            are obliged to give to it other grounds than those which we know to be the true ones. all we have to wish is that, at the
                            ensuing session, every one may take the part openly which he secretly befriends.   I recollect nothing new & true worthy
                            communicating to you. as for what is not true you will always find abundance in the newspapers. among other things are
                            those perpetual alarms as to the Indians, for no one of which has there ever been the slightest ground. they are the
                            suggestions of hostile traders, always wishing to embroil us with the Indians to perpetuate their own extortionate
                            commerce. I salute you with esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    